DETAILED ACTION
The following is a Final office action in response to communications received on 9/18/2020.  Claim 6 has been amended.  Claim 22 has been canceled.  Currently, claims 1-21 and 23-28 are pending and examined below. 

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112 second paragraph rejections set forth in the office action dated 6/18/2020. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravnaas (U.S. Patent No. 9,637,913) in view of Roos et al. (U.S. Patent No. 2,045, 312).
Regarding claim 1, Ravnaas discloses a sound damping wallboard (300, Fig. 3), comprising a gypsum layer (304) having a gypsum layer inner surface (approximate 302) and a gypsum layer outer surface (opposite 302); a sound damping layer (302) disposed at the gypsum layer inner surface, and having a sound damping layer inner surface (approximate 306) opposite the gypsum layer inner surface, wherein the sound damping layer is formed by applying an adhesive composition comprising a dispersion including an acrylate copolymer and water (Col. 3, lines 1-6) at the gypsum layer inner surface; but does not disclose a first or second encasing layer.  However, Roos et al. 
Regarding claims 2 and 14, Ravnaas in view of Roos et al. further discloses a third encasing layer that would be disposed between the gypsum layer and the sound damping layer as a result of the wallboards/gypsum boards (304, 306) having encasing layers on each side as taught by Roos et al. 
Regarding claims 3, 8, Roos et al. further discloses the encasing layers (18b) being formed of paper (Page 2, Col. 2, lines 41-43).
Regarding claims 4-5, 16-17 and 20-21, Ravnaas further discloses the gypsum layer has a gypsum layer has a gypsum layer thickness, but does not specify the thickness as being 5/16 inch or less,  ¼ inch or less.   However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a gypsum board with a commonly used thickness such as 5/16 or 1/4 inches.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from using thicknesses widely used in the art of gypsum boards.  
Regarding claims 6-7, 23 and 28, Ravnaas discloses the acrylate copolymer comprises an elastomer acrylic copolymer (Abstract).
Regarding claims 9 and 26, Roos et al. teaches the second encasing layer as set forth above, but does not disclose the encasing layer including both an adhesive and removable carrier sheet.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the encasing layer attached by an adhesive means with a removable carrier layer to provide protection.
Regarding claim 10, Ravnaas discloses further discloses the sound damping layer comprising an adhesive (Col. 3, lines 1-6).
Regarding claim 11-12 and 25, Roos et al. discloses the second encasing layer as set forth above comprising adhesive but does not disclose the second encasing layer being removable or curable.  However, it would have further been obvious to one having ordinary skill in the art at the time the invention was claimed to have had an encasing layer that comprises of a material that is curable and removable that made it easy for its application. 
Regarding claim 15 and 24, Ravnaas discloses the first wall board (306) and the gypsum layer (304) each having a thickness, but does not disclose the gypsum layer having a thickness less that the first wall board thickness.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the first or second wall board having a thickness equal or greater than the other to result in a wall system that had sufficient load capacity and strength while maintaining 
Regarding claims 18 and 27, Ravnaas further discloses the first wallboard comprises a first wall board gypsum layer and second layer having a first and second density layers respectively, but does not disclose the second density being greater than the first.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have boards of different thicknesses to have different densities to result in a wall system that had sufficient load capacity and strength while maintaining boards with weight and density that was optimal to reach the desired strength and load capacity. 
Regarding claims 13 and 19, Ravnaas discloses a sound damping wallboard system and method (Fig. 3) for a building structure, comprising a first wallboard (306) fastened to the building structure (310); a second wallboard comprising a gypsum layer (304) having a gypsum layer inner surface (approximate 302) and a gypsum layer outer surface (opposite 302); a sound damping layer (302) disposed at the gypsum layer inner surface, and having a sound damping layer inner surface (approximate 306) opposite the gypsum layer inner surface, Page 3 of 13Appl. No: 15/017,362Response dated Apr. 6, 2020Reply to Office Action dated Feb. 5, 2020wherein the sound damping layer is formed by applying an adhesive composition comprising a dispersion including an acrylate copolymer and water at the gypsum layer inner surface (Col. 3, lines 1-6);  wherein the second wallboard (304) is fastened to the first wallboard (306) with the sound damping layer inner surface disposed at the first wallboard (Fig. 3),  but does not disclose a first or second encasing layer.  However, Roos et al. teaches that it is known to have a sound damping wallboard (Figs. 7 and 9) where the gypsum board (18) has encasing . 

Response to Arguments
Applicant's arguments filed 9/18/2020 have been fully considered but they are not persuasive.  Applicant argues that (1) Ravnaas (U.S. Patent 9,967,913) and Roos et al. (U.S. Patent No. 2,045,312) does not teach or suggest a wall board, a wall board system or a method of making a wallboard comprising a sound damping layer disposed at a gypsum layer inner surface and as second encasing layer disposed at a sound damping layer inner surface as recited and that Ravnaas requires the presence of the acoustic damping composition between two rigid panels and there is no motivation for modifying the disclosure of Ravnaas.  Applicant also argues that (2) the second encasing layer disposed at a sound dampening layer inner surface comprises an adhesive and removable carrier sheet and there is no motivation for providing a carrier sheet between the two rigid panels of Ravnaas. 
In response to Applicant’s argument (1), Examiner respectfully disagrees.  Although, Ravnaas may require the use of two rigid panels, Applicant’s invention as 
In response to Applicant’s argument (2), Examiner respectfully disagrees.  Roos et al. teaches a gypsum board that has encasing layers attached (via adhesive) to each side comprising paper.  It would have been obvious to one having ordinary skill in the art that such a paper layer can be attached by way of adhesive and that the paper is also capable of being removed, thus reasonably meeting the limitation of being “removable”.  Therefore, the Examiner maintains that Ravnaas in view of Roos et al. teaches a second encasing layer comprising an adhesive and removable carrier sheet. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JAMES J BUCKLE JR/           Examiner, Art Unit 3633 

/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633